Exhibit 21 SUBSIDIARIES OF CABLEVISION SYSTEMS CORPORATION Name State Of Organization CSC HOLDINGS, LLC.* DELAWARE doing business as Cablevision of Bayonne NEW JERSEY doing business as Cablevision of New Jersey NEW JERSEY doing business as Cablevision of East Hampton NEW YORK doing business as Cablevision of Dutchess County NEW YORK doing business as Cablevision of Westchester NEW YORK doing business as Cablevision of Hauppauge NEW YORK * including all subsidiaries of CSC Holdings, LLC SUBSIDIARIES OF CSC HOLDINGS, LLC 1 DELAWARE 1 DELAWARE 1 DELAWARE DELAWARE 1 DELAWARE 1 DELAWARE 151 S. FULTON STREET CORPORATION DELAWARE 2 DELAWARE DELAWARE 4CONNECTIONS LLC NEW JERSEY A-R CABLE SERVICES - NY, INC. NEW YORK BBHI HOLDINGS LLC DELAWARE BRESNAN BROADBAND HOLDINGS, LLC DELAWARE BRESNAN MICROWAVE OF MONTANA, LLC DELAWARE BRESNAN DIGITAL SERVICES, LLC DELAWARE BRESNAN COMMUNICATIONS, LLC DELAWARE BRESNAN BROADBAND OF COLORADO, LLC doing business as Optimum COLORADO BRESNAN BROADBAND OF MONTANA, LLC doing business as Optimum MT MONTANA BRESNAN BROADBAND OF UTAH, LLC doing business as Optimum UT UTAH BRESNAN BROADBAND OF WYOMING, LLC doing business as Optimum WYOMING CABLEVISION DISASTER RELIEF FUND DELAWARE CABLEVISION LIGHTPATHCT LLC DELAWARE CABLEVISION LIGHTPATH NJ LLC DELAWARE CABLEVISION LIGHTPATH , INC. DELAWARE CABLEVISION MEDIA SALES CORPORATION DELAWARE CABLEVISION NYI L.L.C. DELAWARE CABLEVISION OF BROOKHAVEN, INC. DELAWARE CABLEVISION OF HUDSON COUNTY, LLC DELAWARE CABLEVISION OF LITCHFIELD, INC. DELAWARE CABLEVISION OF MONMOUTH, LLC DELAWARE CABLEVISION OF NEW JERSEY, LLC DELAWARE CABLEVISION OF NEWARK NEW YORK CABLEVISION OF OAKLAND, LLC DELAWARE CABLEVISION OF OSSINING LIMITED PARTNERSHIP MASSACHUSETTS CABLEVISION OF PATERSON, LLC DELAWARE doing business as Cablevision of Allamuchy NEW JERSEY CABLEVISION OF ROCKLAND/RAMAPO, LLC DELAWARE CABLEVISION OF SOUTHERN WESTCHESTER, INC. NEW YORK CABLEVISION OF WAPPINGERS FALLS, INC. DELAWARE CABLEVISION OF WARWICK, LLC DELAWARE CABLEVISION PCS MANAGEMENT, INC. DELAWARE CABLEVISION REAL ESTATE CORPORATION NEW YORK CABLEVISION SYSTEMS BROOKLINE CORPORATION DELAWARE CABLEVISION SYSTEMS DUTCHESS CORPORATION NEW YORK CABLEVISION SYSTEMS EAST HAMPTON CORPORATION NEW YORK CABLEVISION SYSTEMS GREAT NECK CORPORATION NEW YORK CABLEVISION SYSTEMS HUNTINGTON CORPORATION NEW YORK CABLEVISION SYSTEMS ISLIP CORPORATION NEW YORK CABLEVISION SYSTEMS LONG ISLAND CORPORATION NEW YORK CABLEVISION SYSTEMS NEW YORK CITY CORPORATION DELAWARE CABLEVISION SYSTEMS SUFFOLK CORPORATION NEW YORK CABLEVISION SYSTEMS WESTCHESTER CORPORATION NEW YORK CCG HOLDINGS, LLC DELAWARE doing business as Clearview Cinemas NEW YORK doing business as Clearview Cinemas NEW JERSEY doing business as Clearview Cinemas PENNSYLVANIA CORAM ROUTE 112 CORPORATION DELAWARE CSC ACQUISITION - MA, INC. DELAWARE CSC ACQUISITION - NY, INC. NEW YORK CSC ACQUISITION CORPORATION DELAWARE CSC GATEWAY, LLC DELAWARE CSC INVESTMENTS INC. DELAWARE CSC MVDDS LLC DELAWARE CSC NASSAU II, LLC DELAWARE CSC OPTIMUM HOLDINGS, LLC DELAWARE CSC T HOLDINGS I, INC. DELAWARE CSC T HOLDINGS II, INC. DELAWARE CSC T HOLDINGS III, INC. DELAWARE CSC T HOLDINGS IV, INC. DELAWARE CSC TECHNOLOGY, LLC DELAWARE CSC TKR, LLC doing business as DELAWARE Cablevision of Morris NEW JERSEY Cablevision of Hamilton NEW JERSEY Cablevision of Raritan Valley NEW JERSEY Cablevision of Elizabeth NEW JERSEY CSC TRANSPORT II, INC. DELAWARE CSC TRANSPORT III, INC. DELAWARE CSC TRANSPORT IV, INC. DELAWARE CSC TRANSPORT, INC. DELAWARE CSC VT, INC. VERMONT DTV NORWICHLLC DELAWARE doing business asClearband FLORIDA FROWEIN ROAD CORPORATION DELAWARE KNOLLWOOD DEVELOPMENT CORP. DELAWARE LIGHTPATH VOIP, LLC DELAWARE MSG VARSITY NETWORK LLC DELAWARE doing business asMSG Varsity Network Limited Liability Company NEW JERSEY MSGVN LLC DELAWARE N12N LLC DELAWARE NEWS 12 COMPANY doing business as News 12 Long Island NEW YORK NEWS 12 CONNECTICUT LLC doing business as News 12 Connecticut LLC of Delaware NEW YORK NEWS 12 HOLDING LLC doing business as News 12 Holding LLC of Delaware NEW YORK NEWS 12 II HOLDING CORPORATION DELAWARE NEWS 12 INTERACTIVE LLC doing business as News 12 Interactive LLC of Delaware NEW YORK NEWS 12 NETWORKS LLC DELAWARE NEWS 12 NEW JERSEY II HOLDING LLC NEW YORK NEWS 12 NEW JERSEY L.L.C. DELAWARE NEWS 12 NEW JERSEY HOLDING LLC NEW YORK NEWS 12 THE BRONX HOLDING LLC DELAWARE NEWS 12 THE BRONX, L.L.C. DELAWARE NEWS 12 TRAFFIC AND WEATHER LLC DELAWARE NEWS 12 WESTCHESTER LLC doing business as News 12 Westchester LLC of Delaware NEW YORK NEWSDAY HOLDINGS LLC DELAWARE NEWSDAY LLC DELAWARE NMG HOLDINGS, INC. DELAWARE NY OV LLC DELAWARE OV LLC DELAWARE PETRA CABLEVISION CORP. NEW YORK PRINCETON VIEDO IMAGE ISRAEL, LTD ISRAEL PVI HOLDINGS, LLC DELAWARE PVI PHILIPPINES CORPORATION DELAWARE PVI VIRTUAL MEDIA SERVICES, LLC DELAWARE R PROGRAMMING PARTNERS LLC DELAWARE RAINBOW MVDDS COMPANY LLC DELAWARE RASCO HOLDINGS LLC DELAWARE RMVDDS LLC DELAWARE doing business as OMGFAST! FLORIDA SAMSON CABLEVISION CORP. NEW YORK SUFFOLK CABLE CORPORATION NEW YORK SUFFOLK CABLE OF SHELTER ISLAND, INC. NEW YORK SUFFOLK CABLE OF SMITHTOWN, INC. NEW YORK TELERAMA, INC. OHIO THE NEW YORK INTERCONNECT L.L.C. DELAWARE TRISTATE DIGITAL GROUP LLC DELAWARE
